UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
MUSA AMIN,                           )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )                Civil Action No. 09-1581 (PLF)
                                     )
NYACK SCHOOL OF ADULT AND           )
DISTANCE EDUCATION et al.,           )
                                     )
      Defendants.                    )
____________________________________)


                                   MEMORANDUM OPINION


                This matter is before the Court on the plaintiff’s response to the Court’s Order to

Show Cause why his complaint should not be dismissed. See Order, Jan. 6, 2010. Upon

consideration of the plaintiff’s response and the entire record before the Court, the complaint will

be dismissed.


                                        I. BACKGROUND

                In August 2009, the plaintiff, Musa Amin, filed a complaint alleging that the

defendants, an institution of higher education, Nyack School of Adult and Distance Education

(“Nyack”), and some of its employees, breached a contract and violated his civil rights by

wrongfully denying him a bachelor’s degree that he had earned. Compl. at 1. The complaint

also alleged that the defendants had acted with gross negligence, institutional malfeasance and

malpractice, willful and wanton conduct, and depraved indifference, resulting in Amin’s mental

and emotional anguish and suffering, monetary loss, and loss of potential employment
opportunities. Amin demanded $150,000 in damages. Id. at 1-2. When the defendants did not

respond to the complaint, Amin secured an entry of default and moved for default judgment. The

defendants then filed a motion to vacate the default entry and to allow their verified answer to be

filed. In support of their motion, the defendants explained that they intended to respond to the

complaint through counsel, and believed they had arranged to do so. Due to a misunderstanding

with counsel, however, no response was filed. Defendants were unaware that no response had

been filed until they received a copy of the entry of default on December 8, 2009. In further

support of their motion, defendants alleged that they have a valid defense to the suit because

Nyack, in fact, awarded a bachelor’s degree to Amin on May 31, 2009, before he ever filed this

suit. The Court denied Amin’s motion for default judgment and directed him to show cause why

the complaint should not be dismissed as moot.

               Amin filed a response to the Order to Show Cause, and the defendants were

permitted to file a response which was then construed as a motion to dismiss for mootness and

for failure to state a claim upon which relief may be granted. Because the Court construed the

defendants’ response as a dispositive motion, Amin was allowed an opportunity to file an

opposition. The motion is ripe for decision.


                                    II. LEGAL STANDARDS

               A claim for relief that has already been realized is moot. A federal court does not

have subject matter jurisdiction over claims that are moot. Worth v. Jackson, 451 F.3d 854, 857

(D.C. Cir. 2006) (jurisdiction depends on “the constitutional boundaries . . . of standing,

mootness, and ripeness”). Therefore, a claim that is moot must be dismissed for lack of subject



                                                -2-
matter jurisdiction. In considering a motion to dismiss for lack of subject matter jurisdiction, the

Court may take account of matters outside the pleadings, such as affidavits or declarations filed

with the defendants’ motion to dismiss, provided that, as in this case, the plaintiff was so

informed and given an opportunity to submit opposing affidavits or declarations, and provided

that the standard for a determination under Rule 56 is employed. See Gordon v. Nat’l Youth

Work Alliance, 675 F.2d 356, 361 (D.C. Cir. 1982); In re Swine Flue Immunization Prods.

Liability Litig., 880 F.2d 1439, 1442-43 (D.C. Cir. 1989).

               A complaint or any portion of it may be dismissed if a plaintiff fails “to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6); see also 28 U.S.C.

§ 1915(e)(2)(B)(ii) (requiring dismissal at any time the Court determines that the complaint “fails

to state a claim upon which relief may be granted”). In considering whether a complaint fails to

state a claim upon which relief may be granted, the Court must liberally construe a pro se

complaint. Haines v. Kerner, 404 U.S. 519, 520 (1972). Furthermore, the Court “must accept as

true all of the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89,

94 (2007); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In addition, the

Court should “grant [a plaintiff] the benefit of all inferences that can be derived from the facts

alleged.” Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

Nevertheless, the Court need not accept inferences drawn by the plaintiff if those inferences are

unsupported by facts alleged in the complaint; nor must the Court accept a plaintiff's legal

conclusions. See Kowal v. MCI Communications Corp., 16 F.3d at 1276; Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002).




                                                -3-
                                        III. DISCUSSION

               Amin does not dispute that Nyack awarded him a bachelor’s degree before this

suit was filed. Therefore, because there is no genuine issue of material fact that any claim for

relief for a failure to grant an earned degree is moot, any such claim will be dismissed for lack of

subject matter jurisdiction.

               To maintain any other breach of contract claim under District of Columbia law,

Amin must show, among other things, that one of the defendants had some other contractual

obligation to him, and that the defendant breached that contractual obligation. See Squires v.

Brown, 604 F. Supp. 2d 236, 238 (D.D.C. 2009) (citing Park v. Arnott, Civil Action No. 89-3257

(RCL), 1992 WL 184521, *4 (D.D.C. July 14, 1992). Amin has not made such a showing. The

record shows that Nyack awarded a degree upon Amin’s satisfactory completion of a certain

number and type of credits. Amin has not established any other contractual obligation owed him

by any defendant, let alone that a defendant breached a contractual obligation. Accordingly, any

breach of contract claim based on something other than not awarding the bachelor’s degree will

be dismissed for failure to state a claim upon which relief may be granted.

               Even crediting as true all the allegations and declarations in Amin’s submissions,

he cannot maintain any of the torts he asserts in his complaint unless he can establish that the tort

claim would exist in the absence of the contractual relationship. As the Court of Appeals for the

District of Columbia has stated:

               [T]he tort must exist in its own right independent of the contract,
               and any duty upon which the tort is based must flow from
               considerations other than the contractual relationship. The tort
               must stand as a tort even if the contractual relationship did not
               exist.


                                                -4-
Choharis v. State Farm Fire & Cas. Co., 961 A.2d 1080, 1089 (D.C. 2008). Since all the torts

Amin asserts arose from his contractual relationship with Nyack, and do not exist independently

of that contractual relationship, he cannot maintain an action in tort. Thus, the tort claims must

also be dismissed for failure to state a claim upon which relief may be granted.

       A separate Order accompanies this Memorandum Opinion.



                                                      /s/
                                                      PAUL L. FRIEDMAN
DATE: May 7, 2010                                     United States District Judge




                                                -5-